: TRES MESAS WIND FARM
TET

Vil, ENVIRONMENTAL FORECASTS AND, WHERE APPROPRIATE, ASSESSMENT OF ALTERNATIVES1

VII.1. SCENARIO FORECAST. 1
VII.2. ENVIRONMENTAL SURVEILLANCE PROGRAM.
VII.3. CONCLUSIONS 36

QRS
ENVIRONMENTAL IMPACT STATEMENT Vil

SPECIAL MODALITY
TRES MESAS WIND FARM

Vil.

ENVIRONMENTAL FORECASTS AND, WHERE APPROPRIATE, ASSESSMENT OF

ALTERNATIVES

VII.1. Scenario forecast.

Next, a table with the description of the current state of each environmental component and the
scenario forecast once the wind farm starts operating is presented:

Table VII.1. Scenario forecast

4 Current state of the Scenario forecast.
Environmental =
environmental
component
component
Physical environment
The clearing of this surface during the site preparation stage
. . will cause the removal of vegetation and, therefore, there will
The microclimate has been as P lation i
es . be a modification of the latent and sensible heat of radiation in
modified in the areas | . - . - ‘
A imparied areas, as well as an increase in the environment
. cleared of vegetation for oa . rn
Climate dryness. This will cause changes in temperature and humidity
the development of . . A
agricultural and livestock content at the site and consequently in the local microclimate.
oerivities This is considered low impact considering that the surface to be
° cleared encompasses less than 2% of the total surface of the
project
There are no_ relevant | Atmospheric emissions are specific and will only appear during
sources of emissions of | the stage of site preparation and construction, so it is
pollutants into the | estimated that this factor will not be modified.
atmosphere; probably the A F F leet 1
i p . y ._ | The operation of the wind farm will not cause emissions into
only relevant emission is A . ‘
we the atmosphere which may modify the current scenario.
Air quality the emission of dust from
cleared areas, mainly
agricultural areas.
Noise and No important sources of | Modern wind turbines generate very low noise emissions. It is

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-1

TRES MESAS WIND FARM

Environmental

Current state of the
environmental

Scenario forecast.

pollution issues according
to data published by the
CONAGUA.

component
component
vibrations noise were detected, | estimated that at 300 meters of distance, the sound of a wind
except for those produced | turbine generating electricity is likely to be approximately the
by vehicles on the road | same level of noise than water flowing at 50-100 meters of
and the railroad. distance or the noise of fallen leaves during soft breeze. The
wind farm is located at a considerable distance from the closest
population, which is a small town called San Francisco, at the
east border of the project's polygon of impact, but at a
distance of approximately 3 km from the closest wind turbine.
Due to the aforementioned, the operation of the wind farm
will increase noise; nevertheless, it is believed that it will not
disturb communities nearby.
Rivers and streams | With the implementation of preventive and mitigation
present at the SA and | measures, it is estimated that there will be no modifications in
Project Area are | surface hydrology of the area.
intermittent and no
Surface pollution was detected;
hydrology probably Guayalejo river
presents pollution issues
because irrigation
agriculture is developed
on its riverbeds.
The wind farm will use water tank trucks, to the fullest extent
The three aquifers Possible, and exploitation of underground water will take place
encompassing the SA do only if necessary. However, the volumes of water to be used
are not significant, and it is estimated that the aquifer of the SA
Underground not - Present over” | is not going to be over exploited.
exploitation and/or
hydrology

In addition, with the application of preventive and mitigation
measures, it is estimated that there will be no contamination of
underground water.

Geomorphology

The relief of the SA does
not show relevant
modifications, only in the
areas where roads have
been built in areas with
steep slopes.

In general, specific areas where wind turbines will be located
are flat zones; however, during rehabilitation and extension of
roads, it will be necessary to make some cuts and leveling in
the area where the topography is slightly irregular, where
geological formations will be altered permanently.

Land

Areas featuring erosion
were detected in a very
precise way and
sometimes landfalls during
rain season, especially due
to construction of roads in
areas with steep slopes.

Cleared and grubbed areas will be exposed to erosive
processes; however, a Land Restoration and Conservation
Program and a Program for Comprehensive Management of
Flora and Fauna will be implemented for all surface cleared and
grubbed, which contemplate activities such as restoration of
the site with the purpose of regenerating the land and allowing
growth of natural vegetation and reforestation, thus
preventing the land from continuing being exposed to erosive

QRS
ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-2

TRES MESAS WIND FARM

Environmental
component

Current state of the
environmental
component

Scenario forecast.

processes.

Biotic environment

Vegetation

Predominant vegetation in
the SA is submontane
scrub presenting good
coverage and degree of
conservation. Main
disturbances to vegetation
in the SA have appeared
on the plain due to
clearing and grubbing for
development of
agricultural and livestock
activities.

Clearing and grubbing activities involve permanent removal of
vegetation in 508.51 hectares and temporary removal in
398.72 hectares, if considering the scenario of maximum
occupation (433 wind turbines maximum). Approximately
68.93% of the polygon where the project will be located is
covered by submontane scrub, 7.81% by deciduous lowland
forest (selva baja caducifolia), 4.51% by tropical mezquital and
3.35% by low thorny deciduous forest (selva baja espinosa
caducifolia).

We found a Beucarnea
recurvata species known
as elephant's foot which is
in the threatened
category.

It is important to mention that special care will be take for this
species in particular by implementing the flora rescue program,
so it is estimated that the majority of specimens found will be
transplanted.

Fauna

101 species of fauna were
detected in total, under
conservation status
according to NOM-059-
SEMARNAT-2010, of which
9 are endangered species,
29 are threatened and 63
under special protection.
The group with the highest
number of species is birds,
followed by _ reptiles,
terrestrial mammals,
amphibians and __ bats
(chiroptera).

The presence of four
felines under conservation
status was noted: jaguar,
jaguarundi, ocelot and
oncilla, besides noticing
trails of puma and lynx,
although these two last

For species under protection, a rescue program will be
implemented considering

as well as capture and
management techniques, focused on avoiding damage and/or
stress on wild fauna during construction stage. This will help
decrease the number of wild fauna individuals within the area
of disturbance of the project. In addition, the project aims at
preserving ecosystemic units in their current state, which will
work as shelters and biological corridors to enable the fauna to
migrate and find places to live in.
It is estimated that once the construction of the wind farm is
concluded, the fauna will have the possibility of returning to
the site.

QRS
ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VIL-3

TRES MESAS WIND FARM

4 Current state of the Scenario forecast.
Environmental =
environmental
component
component
species are not under
protection.
Socioeconomic environment
Decrease of the landscape | The most notorious visual impact will be the presence of wind
quality is due only to | turbines. In order to harness the wind maximum potential,
clearing and grubbing of | wind turbines will be located at the highest areas of the
vegetation for | plateaus, and will be visible from considerable distances.
Landscape development of
agricultural activities,
which take place on the
plain surrounding the
plateau.
The project will create jobs mainly during the construction
stage. It is estimated that non-qualified staff will be hired from
Even if the growth Fate in nearby towns. However, we will also hire qualified staff with
Demography the two municipalities is experience in construction of wind farms, which may cause an
Positive, there has been | increase in the growth rate of the two municipalities, but it is
no significant increase. estimated to have an insignificant value.
The municipalities of Llera | With the construction and operation of the wind farm an
de Canales and Casas | economic benefit will be generated for all owners of the lands
show medium | and of the ejido properties, thus boosting local and regional
marginalization rates. The | development.

Marginalization | main deficiencies, among | in addition to this, the rehabilitation of roads within the entire
others, are low salaries, | polygon of the project will give owners better and easier access
low educational levels, | to their land, enabling them to better develop their activities.
deficiency in water and
drain services.

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VIL-4

: TRES MESAS WIND FARM
TET

Vi.2. Environmental Surveillance Program.

In order to have a better follow-up and monitoring of each measure, method and system
necessary for compliance with the legal provisions in environmental matters, an Environmental
Surveillance Program (PVA) will be implemented.

For the implementation of this program we will have an Environmental Manager who will
schedule supervisions and internal audits, including follow-up of PSCA, as well as identification of
environmental impacts not foreseen in the EIS. As part of these supervisions, all activities of the
project in their different stages (site preparation, construction, operation and maintenance) will
be identified, as well as the environomental components associated to each of them. Based on
this, the environmental impacts will be identified, determining which of them is included in the EIS
and the PSCA, and preparing an action plan if the impact is not foreseen in the EIS, such as that
shown in Figure VII.1.

Project activities
identification

Impact Identification Is the impact

considered in the E1S?

identification of
environmental
components related to
each Project activity

Figure VII.1. Methodology for identification of impacts not foreseen in the EIS

All impacts not included in the EIS will be registerd and tracked through time, and an action plan
will be established specifically for each of them. The format will detail the environmental impact,
the environmental factor disturbed, the activity causing it and the applicable regulation. The

cS
ENVIRONMENTAL IMPACT STATEMENT VIL-S
SPECIAL MODALITY
: TRES MESAS WIND FARM
ES
Environmental Manager will analyze the root of the problem in order to subsequently generate an
action plan including responsible parties, actions (activities) and conclusion dates. In addition to
this, we will have to verify and follow up the actions taken and applied to mitigate the

environmental impact identified. All mitigation measures have to be documented and supported
with appendixes in order to provide evidence of the activities carried out.

It is worth mentioning that environmental impacts may also be identified resulting from inspection
visits by authorities or else from complaints by the citizens and/or communities near the project.

The format suggested for this follow-up of environmental impacts not foreseen in the EIS is
presented in Figure VII.2.

QS
ENVIRONMENTAL IMPACT STATEMENT VIL-6

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

DATE:

MARK THE MECHANISM WITH WHICH THE ENVIRONMENTAL IMPACT WAS DETECTED AND PROVIDE DETAILS:

INTERNAL AUDIT

COMPLAINT FROM A
NEIGHBOR

INSPECTION VISIT

OTHER

1.- IMPACT DESCRIPTION:

2.- ENVIRONMENTAL FACTOR AFFECTED:

3.- DESCRIPTION OF THE ACTIVITY OR CAUSE GENERATING IT:

4.- APPLICABLE REGULATION:

4.- ACTION PLAN:

No ACTIVITY STARTING DATE CONCLUSION DATE RESPONSIBLE PARTY

ENVIRONMENTAL IMPACT STATEMENT VII-7
SPECIAL MODALITY
TRES MESAS WIND FARM

Next we present the Environmental Surveillance Program, which includes the activities and follow-up programs to respond to environmental
impacts which may arise from carrying out the works and/or activities involved in the different stages of the project. Likewise, the program

includes the description of indicators for each parameter to be assessed and party responsible for its execution.

It is important to mention that the abandonment stage is not included in the PVA, for when the time comes we have to submit a Dismantling
Program including all works to be carried out, measures to be taken and relevant indicators according to the technological advances of the time.

Table VII.1. Site Preparation Stage

ENVIRONMENTAL INDICATOR

conduction.

FOLLOW-UP Responsible
IDENTIFIED IMPACT .
PROGRAM Stage | Duration , Means of Alert Party
MITIGATION MEASURE Indicator ee
Verification | Threshold
The clearing and cleaning activity will be scheduled and land Clearing
gradual, and only the surface necessary according to the Restoration and activities in
work schedule for each stage will be disturbed. Conservation unauthorized
IP 1. Alteration of local We will try to the extent possible to respect all areas with Program Works areas
# microclimate due to vegetation well preserved. Complies/ | Supervision Contractor
3 modification on the After finishing the construction of the wind farm, the Log No
z Temporar | Does not
FH proportion of latent and necessary zones will be leveled and restoration activities 1 emaly application | Environment
g sensible heat of radiation will be carried out at the site, so that the vegetation may | Environmental y i Photographic of land al Manager
= in disturbed area return to its previous state, trying to avoid species which | Supervision Report conservation
roots may affect underground lines for electrical | Program and

restoration
procedures

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VII-8
TRES MESAS WIND FARM

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM | Stage - Means of Alert Party
MITIGATION MEASURE Indicator °
ication | Threshold
* Petitioner will ensure, through agreements with
contractors and periodical inspections, that the machinery Lack of
and vehicles used during site preparation stages do not Maintenance
Invoices for
generate smoke or relevant emissions into the atmosphere Kescor | Program by
urchase of
* Contractors will be requested to have a machinery and aon. | Contractor
treate:
equipment maintenance program to ensure their good
water for
conditions. ‘ Visible
roads
* Circulation of vehicles in specific working areas will be Environmental ‘ emissions of
irrigation
restricted and trucks transporting dirt or material which Supervision 8 machinery
may be blown over will be demanded, to the extent Program Works and vehicles
orks
possible, to circulate with canvas or else transport the and/or
IP 2: Emissions of Complies / | Supervision Contractor
material moisten so as to avoid spreading dust.
| combustion gas and dust Temporar | Does not Log
F * Dirt roads will be periodically irrigated (when necessary) Ft Not
< | and/or particles y comply Manager
+ Clearing and grubbing of the land will be scheduled and Land Machinery | ‘esPecting
gradual, as per the progress of the work schedule. Only Restoration and on the areas
after the area has been cleared, they can begin the Conservation cquipment | 288
construction activities in the same, and so on and so forth, | Program according to
Maintenance
in order to avoid that these areas remain without Progam | work
vegetation and therefore exposed to the effects of wind progress
causing, in turn, spreading of powder and particles.
ba Preading of Ps Pe Photographic
+ Inthe event of delay to begin the construction after having Record
removed the vegetable coverage, the activities of soil
retention should begin to control erosion according to the
Land Restoration and Conservation Program.

QS
ENVIRONMENTAL IMPACT STATEMENT VII-9
SPECIAL MODALITY
TRES MESAS WIND FARM

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage Means of Alert Party
MITIGATION MEASURE Indicator ee
Verification | Threshold
‘+ Petitioner should ensure, through agreements with
Environmental
contractors and periodical inspections, that the machinery Works
Supervision
and vehicles used during site preparation stages do not Supervision
rogram
generate relevant noise levels. 3 Log N
oise
emissions
the fauna will be implemented with the Fauna Complies / Machinery disturb’ Contractor
jisturbin
| IP 3: Noise emissions Management and Rescue Subprogram f 1 Temporar | Does not and eet, i
= auna the sta
< © During rock crushing and use of explosives activities, staff y comply Equipment Manager
Management
will be requested to use earplugs. Maintenance
and Rescue
© Vehicle circulation will be restricted to specific working Program
Subprogram
areas
© Should relevant noise levels be identified, the staff working
in said activities should use hearing protective equipment.

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-10

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM | Stage - Means of Alert Party
MITIGATION MEASURE Indicator °
ication | Threshold
* Clearing and grubbing of the land will be scheduled and
gradual, as per the progress of the work schedule. Only
after the area has been cleared, they can immediately
begin the construction activities in the same, and so on and
$0 forth, in order to avoid that these areas remain without | |
i
vegetation and therefore exposed to erosion due to the Clearing,
Restoration and
effects of wind and water. excavation
Conservation
+ Inthe event of delay to begin the construction after having © and leveling
rogram
removed the vegetable coverage, the activities of soil 3 Works activities in
orks
retention should begin to control erosion according to the unauthorized
Supervision
Land Restoration and Conservation Program. Complies / i areas Contractor
IP 4: Land erosion due to Log
9 + Storm rain works necessary to avoid water accumulation Temporar | Does not
2 | loss of vegetable coverage Environmental 1
Es and land erosion willbe carried out. y comply Presence of | Manager
Supervision Photographic
+ The elements for erosion and sediments control should be land erosion
Program Report
kept until the land is covered with permanent vegetation. due to lack of
+The vegetable soil layer removed will be kept separately works for
from the rest of the material resulting from excavation to erosion
be used later in filling-in and leveling. The remnants of control
vegetation removed will be "crushed" and stored at a
specific site, for subsequent reincorporation into the land
and/or use in reforestation areas or local plant nurseries.

QS
ENVIRONMENTAL IMPACT STATEMENT Vil-11

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP i
IDENTIFIED IMPACT PROGRAM st 7 7 Responsible
age Means of Alert a
MITIGATION MEASURE g Indicator ° ty
Verification | Threshold
+ Petitioner will ensure, through agreements and periodical Works
inspections, that contractor's authorized vehicles do not Supervision
show leaking of fuel and/or oi Log
+ Performing maintenance to equipment and machinery in |g vironmental
unpaved areas not determined for that purpose will be Machinery
Supervision
avoided to the fullest extent possible. If possible, |p ogram and
machinery and equipment will be moved to specialized Equipment
workshops in the area; however, if this is not possible, Maintenance
maintenance will be on site or at the area of Offices for Program Presence of
construction, warehouses and temporary parking, followin spills of
porary Parking, 8 | Environmental is
safety protocols and avoiding at all times spills to the land, | 7 Staff hydrocarbon
for which they must place trays or plastic to contain 8 attendance | sor other
‘Awareness
possible leaking or spills. record to waste on
Program
© Contractors will be requested to have a maintenance sessions of | natural land
program for machinery and equipment ensuring their good the or
conditions, so as to avoid to the fullest extent possible Environment | unattended
al Trainin spills
carrying out meer ans minor maintenance on site. program for Complies / inne Pi contractor
. an
© | IPS: Land pollution Contractors will be obliged to implement Procedures for Comprehensive Permanen | Does not
z Spill Control, as well as the Environmental Training and 1 Awareness: Storage of
Es Management t comply Manager
Awareness Program to ensure that the staffis aware of the | or wacee Program waste in
procedures to avoid and solve spillage. areas not
© Allwaste generated during the different stages of the Waste destined for
project should be stored and made available in accordance Management | that purpose
with the Program for Comprehensive Management of Land Log
Lack of
Waste. Restoration and Invoice f 4
. invoice from | procedures
The storage area for machinery and equipment should Conservation p
preferably be paved and have material and equipment for | program company in for spill
spill control charge of control
Should there be any spill of hydrocarbons (oil, grease and collecting
fuels), polluted soil will be removed and managed as and
disposing of
hazardous waste. Procedure for posing
hazardous
Spill Control
waste
Photographic
Report

Qn
ENVIRONMENTAL IMPACT STATEMENT Vil-12

SPECIAL MODALITY
TRES MESAS WIND FARM

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT .
PROGRAM. Stage - Means of Alert Party
MITIGATION MEASURE Indicator
‘Threshold
Excavation or
land
Land movement
©The design of roads to be rehabilitated and/or extended Restoration and ‘Works activities in
Conservation ‘Supervision unauthorized
will take into account that the alteration of geological complies / p Contractor
IP 6: Modification of formations at the site be minimized to the fullest extent Program Log areas
Fy Temporar | Does not
2 | geological formations possible, a according to
s © Material removed during rehabilitation and extension of y comply Photographic | the work Manager
roads will be used for filling-in and leveling, trying to Environmental Report ‘execution
preserve the original topographic conditions. Supervision program and
Program excavations
procedures
+ During site preparation activities, storm rain works Waste
necessary to avoid water accumulation and land erosion Land accumulation
will be carried out. Restoration and in ditches
Material generated from clearing, grubbing and excavation | Conservation
tasks should be temporarily stored at specific sites Program Photographic | Creation of contractor
we determined, thus avoiding the modification of land run-off Report berms in
& with support
a IP 7: Modification of patterns by berms. This material will be used for filling-in Program for Complies / unauthorized from expert
S surface hydrological and leveling, and in the event of excess, this may be used Comprehensive 1 Temporar Does not Supervision areas hydraull
Fr in hydraulics
& | pattern for legally authorized dumps or sites for final disposal. Management y comply Log vy
= © Its strictly forbidden to store material in areas where there | of Waste Storage of
Fy Manager
a could be matter sweeping risks, due to wind or run-off, to materials
the valleys located next to the plateaus. Environmental and/or waste
Supervision in
Program unauthorized
areas

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-13
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage Means of Alert Party
MITIGATION MEASURE Indicator ee
Verification | Threshold
+ Material resulting from clearing and grubbing, as well as Presence of
that from rehabilitation and extension of roads will be waste
reused for filling-in and leveling. In the event of excess, this outside areas
Environmental
may be used for legally authorized dumps or sites for final destined for
Supervision
disposal. storage
Program
‘© tis strictly forbidden to store waste or materials such as oil
or hydrocarbons in surrounding areas where there could be Presence of
Environmental
2a risk of spill and/or sweeping of material due to wind or spills of
Training and
run-off, to rifts or valleys. hydrocarbon
‘Awareness
+ Contractors will be required to implement Procedures for | 5 ogram ‘Works sor other
Spill Control, as well as the Environmental Training and Supervision waste on
& Awareness Program to ensure that the staff is aware of the Log natural land
5 Program for Complies / Contractor
g IP 8: Pollution of water procedures to avoid and solve spillage. or
S Comprehensive Temporar Does not
Fa bodies M i" 1 ; unattended uM
lanagement com lanager
g 8 y ply spills 8
2 of Waste
3 Photographic
Report Storage of
Land i es
waste in
Restoration and
Conservation areas not
destined for
Program
that purpose
Procedure for
Lack of
Spill Control
procedures
for spill
control

QRS
ENVIRONMENTAL IMPACT STATEMENT Vil-14

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IMPACT IDENTIFIED
PROGRAM Stage | Duration Means of Alert Party
MITIGATION MEASURE Indicator :
Verification | Threshold
land
Restoration and
Fa © Tocarry out necessary works to harvest and divert Conservation
g IP 9: Reduction of Complies/ | Presence of Lack of Contractor
< rainwater towards absorption wells. Program
3 recharging capacity of 1 Permanen | Does not absorption | absorption
A
2 aquifers t comply wells wells Manager
2 Environmental
g Supervision
Program

QS
ENVIRONMENTAL IMPACT STATEMENT ViI-1S

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage Means of Alert Party
MITIGATION MEASURE Indicator
Verification | Threshold
* _ Only areas specified for extension of roads, laying
foundations for turbines, provisional works and electric
conduction lines will be disassembled as per the specific Works
needs for each stage of the project, and gradually according Supervision
to the stages of development of the project. Log
© During disassemble work, vegetation will not be burnt and
the use of agrochemicals should be avoided to the extent Photographic
possible, Flora and Fauna Report
+ Slopes will be covered with material obtained from Comprehensive
grubbing. Vegetable waste will be "crushed" for Management Plan with
subsequent incorporation into the land, Vegetation waste | program identification
which may not be incorporated into the land may be buried of restored
‘or managed as waste. Such management and final disposal} Subprogram for areas and
will be subject to the provisions of the competent authority | Rescue and technical
or, if any, the corresponding management plan. Relocation of datasheets of lack of
Species listed in NOM-059-SEMARNAT-2010, likely to be Flora speciesused. / records of
IP 10: Loss of vegetable transplanted and located within the area to be cleared Register and | transplanted | Contractor
coverage should be relocated to surrounding areas. In this case, the | Environmental labeling of || individuals
only species which may be found is elephant's foot Training and Complies/ | transplanted | and growth | Manager
Fi (Beucarnea recurvata). Temporar | Does not individuals | and survival
& Awareness Ft
2 | ip: Loss of vegetable |, there wil be priority for the use of native species in roman y comply indicating | monitoring | Support from
species individuals listed in restoration activities of the site, using preferably individuals their Academic
NOM-059 rescued Environmental conditions Institution
© Workers in charge of the rescue and relocation of vegetable | supervision and
species will be duly trained. Program recat
+ Itis strictly forbidden to collect, traffic or damage flora
species, especially if under status of protection according to | Land flora growth
NOM-059, Restoration and and survival
© The natural vegetable repopulation of herbaceous and Conservation eee
bushy species with surface roots will be permitted. Program ee
© The paperwork with the competent authority will be Attendence
processed so that timber-yielding products obtained from veces
clearing and grubbing activities be used directly by training
neighboring communities and ejidos. Otherwise, the conan tor
authorities will be specifically informed about the use and vat
final destination of such waste

QS
ENVIRONMENTAL IMPACT STATEMENT VII-16

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage | Duration Means of Alert Party
MITIGATION MEASURE Indicator °
Verification | Threshold
© The clearing and grubbing of the land will be scheduled and_| Flora and Fauna photographic
gradual, according to the progress of the work program. Comprehensive erapt
«Prior to clearing and grubbing activities, techniques in of#@ | Management Report
WOLGFIvelaWay the*FaUna, modification of habitat and Program
IP 12: Modification and capture will be implemented focused on slow-displacement Register of
fragmentation of habitat fauna species or species listed in NOM-59, according to the | Subprogram for capture and
due to loss of vegetable Fauna Management and Rescue Subprogram. Rescue and management
. Contractor
coverage Within the Fauna Management and Rescue Subprogram we | Relocation of of fauna
will include all species listed in NOM-059 so that workers Flora species Lack of
know them and notify the environmental responsible Complies / i records of Manager
s_| [P 13:Species person should they find any of them Fauna Temporar Does not fauna
3 | displacement © During activities of preparation of the site no wild fauna Management O41 y comply Attendance | capture and} Support from
= species living in the area of study will be captured, chased, | and Rescue records to
management | Academic
IP 14: Loss of individuals of hunted, collected, traffic or harmed Subprogram training
species within any ‘© In response to the Environmental Training and Awareness courses for Institution
category of NOM-059 Program, training courses will be given to workers to | Environmental staff
promote care of wild fauna in the area Training and
‘Awareness Works
Program Supervision
Log
Environmental i
Supervision
Program

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-17

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible

PROGRAM Stage | Duration Means of Alert Party
MITIGATION MEASURE Indicator
Verification | Threshold

IDENTIFIED IMPACT

Flora and Fauna
Comprehensive
‘+ The rescue of flora species classified as slow-growing, of | Management
biological, cultural and economic relevance, or those found in | Program
the list of NOM-059 will be a priority and be reincorporated

into conservation areas. Subprogram for Photographic
‘+ There will be priority for the use of native species in | Rescue and Report contractor
reforestation activities, using especially individuals rescued. | Relocation of Lack of
It Is strictly forbidden to collect, traffic or damage flora | Flora complies | Reeisterof | records of Manager
E | 1p 15: Loss of biodiversity species, especially if under some kind of category of Temporar Does not capture and flora and
| in terms of individuals protection. Fauna 1 management fauna
3 y comply Support from
& Management of fauna capture and | eee
and Rescue species management
Institution
Subprogram

Environmental
Training and
‘Awareness
Program

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-18

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM | Stage - Means of Alert Party
MITIGATION MEASURE Indicator
Threshold
* During the stage of preparation of the site, tasks will be Environmental
performed gradually and according to the stages Supervision
established in the work schedule. Program
+ Forthe presence of machinery and equipment in the area,
no mitigation measure is considered; however, itis Flora and Fauna
Location of
estimated that once the works are finished, all machinery | Comprehensive mmechineny
and equipment will be removed from the site to recover its | Management
ani
¥ initial landscape quality. The only machinery that will Program Complies Contractor
Ea pe quality: V v 8 lies/ | photographic | equipment
| 1p 16: modification of remain at the site is the machinery necessary for the 1 Temporar | Does not Nenne ae
g por outside
3 | original landscape operation and maintenance of the wind farm. ‘Subprogram for y comply i secnated Manager
esignate
s * After finishing the construction of the wind farm, a Land | Rescue and times and
Restoration and Conservation Program willbe | Relocation of ae
implemented for the entire surface affected. This Program | Flora "
includes restoration activities for the site to restore the soil
and grow natural vegetation to the extent possible. There | Land
will be special care on the areas where there are | Restoration and
underground electric conduction lines to avoid species | Conservation
which roots may cause them some kind of damage. Program
land
Restoration and
+ Petitioner will have to negotiate with the owners of each
Conservation
premise in order to pay them rent. Itis noteworthy that .
g rogram
g most premises are covered by natural vegetation (82.66%) 8! Lease
= Flora and Fauna Complies / Not having Petitioner
8 and are no useful at all, while only 17.34% are used for Agreements
2 _| 117: Modification of land Comprehensive Permanen | Does not lease
fo agricultural and/or livestock farming purposes. 01,2
2 | use in disturbed premises Management t comply agreements | Contractor
3 + only after the wind farm is in operation, the owners of the |
§ rogram
8 land may use their premises for livestock farming or 8
Subprogram for
agriculture, for the operation of wind turbines does not
Rescue and
interfere with these activities.
Relocation of
Flora

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-19

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage - Means of Alert Party
MITIGATION MEASURE Indicator :
Verification | Threshold
‘© Water supply during site preparation stage will be through ‘Works
water tank trucks. The installation of storage tanks at Supervision
strategic sites is being considered, where if necessary water Log
will be transported by gravity up to the working places.
through surfaces pipes or by means of water tank trucks. Environmental Complies / | Invoices for Contractor
s Temporar | Does not treated n/a
IP 21: Water demand wupervision 1 Ps v
Program y comply water tank Manager
trucks
Photographic
Record
‘Portable diesel generators of 5 to 100 kV will be used.
Complies / Contractor
Environmental Supervision
Temporar | Does not n/a
IP 22: Energy demand Supervision 1 Log
y comply Manager
Program
‘Portable toilets will be installed at working areas for ‘Works
exclusive use by workers. The same supplier of the service Supervision | Disposal of
will be in charge of cleaning said toilets. Log waste at
+ Waste generated during the different stages of site Program for unauthorized
preparation will be managed according to their Comprehensive Waste sites
characteristics, differentiating hazardous and non- Management Management
Complies / Contractor
4 hazardous waste and taking into consideration the of Waste Log
8 | 123: waste management Temporar | Does not
S corresponding environmental legislation. Said waste will be o1
Z | services demand y comply Manager
Ey disposed of at duly authorized sites with enough capacity. Agreements Excess of
The corresponding permits, agreements and/or contracts | Environmental with waste
will be processed, All this will be contemplated in the Supervision companies | accumulated
Program for Comprehensive Management of Waste. Program for recycling in
+ Companies for recycling and/or reuse of solid waste will be and/or reuse | warehouses
contracted as part of the Program for Comprehensive of waste
Management of Waste.

QS
ENVIRONMENTAL IMPACT STATEMENT VII-20

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

Table VII.2. Construction Stage

ENVIRONMENTAL INDICATOR
IDENTIFIED IMPACT Foo er i core
MITIGATION MEASURE PROGRAM Stage | Duration | Means of ‘Alert Party
Verification | Threshold
© Petitioner will ensure, through agreements with contractors Lack of
and periodical inspections, that the machinery and vehicles Invoices for | Maintenance
used during site preparation stages do not generate smoke Program by
or relevant emissions into the atmosphere purchase of Contractor
equipment maintenance program to ensure their good Visible
conditions. roads emissions of
‘© Circulation of vehicles in specific working areas will be Environmental tigation | machinery
restricted and trucks transporting dirt or material which Supervision and vehicles
may be spread will be demanded, to the extent possible, to. | Program Works and/or
IC 1: Emissions of circulate with canvas or else transport the material moisten Complies / | Supervision Contractor
= | combustion gas and dust 50 as to avoid spreading dust. land 3 Temporar | Does not Log Not
and/or particles * Dirt roads will be periodically irrigated (when necessary) Restoration and y comply respecting Manager
© Construction activities will begin immediately after clearing | Conservation Machinery | areas
and grubbing of areas designated to avoid that cleared land | Program and assigned
be exposed to the wind effect and therefore cause Equipment | cording to
spreading of dust and particles. In the event of delay to Maintenance
begin the construction after having removed the vegetable Program | Wo"K
coverage, the activities of soil retention should begin to Progress
control erosion according to the Land Restoration and Photographic
Conservation Program Record
* The concrete plant should have anti-pollution equipment to
capture particles.

QRS
ENVIRONMENTAL IMPACT STATEMENT ViI-21

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT pros st purati acest aan “. vy
RAM, age | Duration jeans o fe a
MITIGATION MEASURE ss Indicator
Verification | Threshold
+ Contractors willbe requested to have a machinery and Works
equipment maintenance program to ensure their good Supervision
conditions. Log
Noise
* Vehicle circulation will be restricted to specific working
complies/ | Machinery | S™8°PS | Contractor
areas i atthe statin charge of bk Environmental Soesnot / disturbing
. ow that the st i oes not ani
© | 1c.2:Noise emissions © will supervise that the staff in charge of Blasting Supervision 2 | Temporary the staff
activites and staff working around the area where this wil | pont am comply Equipment Manager
take place use hearing protective equipment specified Maintenance
during the same Program
+ Should relevant noise levels be identified, the staff working
in said activities should use hearing protective equipment.

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-22

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible

procram | St Durati P
MITIGATION MEASURE aa uration | indicator ETc Alert arty
Verification | Threshold

IDENTIFIED IMPACT

‘* Construction activities will begin immediately after clearing
and grubbing of areas designated to avoid that cleared land
be exposed to the wind effects and therefore cause
spreading of dust and particles. In the event of delay to Land
begin the construction after having removed the vegetable | Restoration and
coverage, the activities of soil retention should begin to

Conservation Works Presence of

control erosion according to the Land Restoration and

Program Supervision | land erosion

Conservation Program Complies / Contractor
ry * The necessary storm drain works will take place to avoid Does not Log due to lack of
& | 1C3:Land Erosion water accumulation and land erosion, mainly in excavations 2 J Temporary | aly works for Manager

for laying foundations for wind turbines, and other Environmental Photographic | erosion

infrastructure works, as well as the ditch for underground | Supervision Report control

electric cabling.

‘+The elements for erosion and sediments control should be
kept until the land is covered with permanent vegetation.

‘+The vegetable soil layer removed will be used to the fullest
extent possible in filling-up and leveling. The remnants of
vegetation removed will be "crushed" and stored at a
specific site, for subsequent reincorporation into the land
and/or use in reforestation areas or local plant nurseries.

Program

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-23

SPECIAL MODALITY
TRES MESAS WIND FARM
Caen eeeeeeeeeeeeeeeereereree reer renee

ENVIRONMENTAL IMPACT STATEMENT VII-24
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

* Petitioner will ensure, through agreements and periodical Works
inspections, that contractor's authorized vehicles do not Supervision
show leaking of fuel and/or oi Log
‘© Performing maintenance to equipment and machinery in
unpaved areas not determined for that purpose will be Machinery
avoided to the fullest extent possible. If possible, and
machinery and equipment will be moved to specialized Equipment
workshops in the area; however, if this is not possible, Maintenance
maintenance will be on site or at the area of Offices for | Environmental Program
construction, warehouses and temporary parking, following | Supervision
safety protocols and avoiding at all times spills to the land, | Program Staff Presence of
for which they must place trays or plastic to contain attendance spills of
possible leaking or spills. recordto | hydrocarbon
© Contractors will be requested to have a maintenance Environmental sessions of | sor other
program for machinery and equipment ensuring their good | Training and the waste on
conditions, so as to avoid to the fullest extent possible ‘Awareness Environment | natural land
carrying out major and minor maintenance on site. Program al Training or
* Contractors will be obliged to implement Procedures for and unattended
Spill Control, as well as the Environmental Training and ‘Awareness spills
Complies / Contractor
o ‘Awareness Program to ensure that the staff is aware of the | Program for Does not Program
Z| '€4:tand polttion procedures to avoid and solve spillage. Comprehensive 2 Permanent | ormoly Storage of Manager
© Allwaste generated during the different stages of the Management Waste waste in
project should be stored and disposed of according to the | of Waste Management | areas not
Program for Comprehensive Management of Waste. Log destined for
* The storage area for machinery and equipment should that purpose
preferably be paved and have material and equipment for land Invoice from
spill control Restoration and company in | Lack of
‘© Should there be any spill of hydrocarbons (oil, grease and | Conservation charge of | procedures
fuel), polluted soil will be removed and managed as | Program collecting for spill
hazardous waste. and control
disposing of
Procedure for hazardous
Spill Control waste
Photographic
Report

QS
ENVIRONMENTAL IMPACT STATEMENT VII-25

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT pros st acest aan “. vy
RAM, age jeans 0 er a
MITIGATION MEASURE ss Indicator
Verification | Threshold
Excavation or
Land
land
Restoration and
movement
Conservation
Works activities in
Program
+ Material removed during blasting, cuts and excavations will Supervision | unauthorized
noecd tore eel . Program for Complies / . Contractor
used for filing-in and leveling, trying to preserve the 1 areas
9 | Ic 5: Modification of 6 Erving to p Comprehensive Permanent | Does not 8
2 original topographic conditions of the site to the extent 2 according to
% | g0ological formations Management comply Manager
possible. Photographic | the work
of Waste
Report execution
Environmental
program and
Supervision
excavations
Program
procedures
+ During construction activities, necessary storm drain works [ Waste
i
will take place to avoid water accumulation and land accumulation
Restoration and
erosion, mainly in excavations for laying foundations for in ditches
Conservation
wind turbines, and other infrastructure works, as wells |
rogram
the ditch for underground electric cabling. 8 Photographic | Creation of
Contractor
« + Material generated from blasting, cuts and excavations for Report berms in
& found: hould bi ly stored Complies / thorized | With support
2 foundations should be temporarily stored at sites ‘omplies unauthorize
& | 1c6: Modification of porarily Environmental i from expert
= determined for that purpose, thus avoiding the Does not Supervision areas
S| surface hydrological Supervision 2 | Temporary in hydraulics
8 modification of land run-off patterns by berms. This comply Log
= | pattern Program
= material will be used for flling-n and leveling, and in the store8e of | sanager
a event of excess, this may be disposed of at legally materials
authorized dumps or sites for final disposal and/or waste
Program for
+ tis strictly forbidden to store material in areas where there in
Comprehensive
could be matter sweeping risks, due to wind or run-off, to unauthorized
Management
the valleys located next to the plateaus. areas
of Waste

QS
ENVIRONMENTAL IMPACT STATEMENT VII-26

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT pros st acest aan “. vy
RAM age jeans o a a
MITIGATION MEASURE ss Indicator
Verification | Threshold
Presence of
waste
outside areas
Environmental destined for
Supervision storage
Ps Works 8
rogram
8 Supervision
Presence of
Pr fe tog spills of
rogram for
Material product from removal and rock blasting activities, 8 i
Comprehensive hydrocarbon
as well as from cuts and excavations, will be used for filling- Staff
Management sor other
in and leveling, attendance
of Waste waste on
« + Itis strictly forbidden to store waste or materials such as oil recordto |e
g fr hydrocarbons in surrounding areas where there could be | | 4 Complies / sessions of Contractor
fy or
3 | 1c7: Pollution of water 2 risk of spill and/or sweeping of material due to Does not the
Fr Restoration and 2 Temporary unattended
3 | bodies intermittent streams in the area. comply | Environment Manager
= Conservation spills
= + Contractors willbe required to implement Procedures for | ponram al Training
a Spill Control, as well as the Environmental Training and and storage of
Awareness Program to ensure that the staff is aware of the ‘Awareness
7 " edeclve ea Procedure for . waste in
rocedures to avoid and solve spillage. rogram
, pillags Spill Control 8 areas not
destined for
Photographic
Environmental that purpose
Report
Training and
Awareness Lack of
Program procedures
for spill
control

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-27

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT PROGRAM st ‘Means of ‘Alert *. ty
age jeans 0 a a
MITIGATION MEASURE es Indicator
Threshold
* Only areas specified for extension of roads, foundations
for turbines, provisional works and electric conduction
lines will be disassembled as per the specific needs for complies / Contractor
IC, Reduction of Environmental Photographic
each stage of the project. Does not graphic |
recharging capacity of . If necessary, at areas built such as buildings for operation Supervision 2 Permanent compl Report Manager
aquifers and maintenance, the necessary works for rain water Program Y Bs
harvesting and diversion towards absorption wells will be
performed
7 Prior to construction aves, WCHRIGleS M Onder GENE | Flora and Fauna Photographie
way the fauna , modification of habitat and capture will be | Comprehensive Report
implemented focused on slow-displacement fauna species | Management
or fauna listed in NOM-59, in accordance with the Fauna | Program Register of
Management and Rescue Subprogram capture and
* Construction activities will be scheduled and gradual, Fauna management
Contractor
according to the work schedule progress. Management of fauna Lack of
During construction activities no wild fauna species living in| and Rescue species
Complies / register of Manager
<_| C9: Species displacement the area of study will be captured, chased, hunted, Subprogram Cent toe
z
Ey collected, traffic or harmed. 1,2 | Temporary Attendance
z comply capture and | Support from
= In response to the Environmental Training and Awareness | Environmental records to
management | Academic
Program, training courses will be given to workers to | Training and training institution
promote care of wild fauna in the area Awareness courses for
Program staff
Environmental Works
Supervision Supervision
Program Log

QS
ENVIRONMENTAL IMPACT STATEMENT VII-28

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
IDENTIFIED IMPACT FOLLOW-UP Responsible
MITIGATION MEASURE PROGRAM Stage | Duration | oe Means of ‘Alert Party
Verification | Threshold
+ During the construction stage, tasks will be performed Location of
gradually and according to the stages established in the machinery
work schedule. and
© Forthe presence of machinery and equipment in the area, | Flora and Fauna equipment
‘no mitigation measure is considered; however, itis Comprehensive outside
estimated that once the works are finished, all machinery | Management designated
and equipment will be removed from the site to recover its] Program times and
initial landscape quality. Work areas.
‘© After finishing the construction of the wind farm, a Land | Subprogram for Supervision
w Complies / Contractor
& | IC 10: Modification of Restoration and Conservation Program will _ be | Rescue and Dove noe Report Identification
2 | original landscape implemented for the entire surface affected. This Program | Relocation of 2 Temporary comply of areas Manager
2 includes restoration activities for the site to restore the soil | Flora Photographic | temporarily
> ‘and grow natural vegetation. There will be special care on Report disturbed
the areas where there are underground electric conduction | Land during site
lines to avoid species which roots may cause them some | Restoration and preparation
kind of damage. Conservation and which
Program are still
exposed to
erosive
processes
‘Water supply during site preparation stage will be through Supervision
water tank trucks. There are plans for the installation of Log
storage tanks in strategic places, where if necessary, it will
o be transported by gravity to the work sites using surface Environmental Complies / | Invoices of Contractor
& | 113: Water demand pipe or portable water tanks. Supervision Does not water tank n/a
5 2 Temporary
z Program comply trucks Manager
Photographic
Record

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-29

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

‘* During the construction stage, portable diesel generators of
5 to 100 kV will be used.
Environmental Complies / Contractor
2 Supervision
B | 1c 14: energy demand Supervision Does not n/a
= 2 Temporary Log
z Program comply Manager
ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT
PROGRAM Stage Means of ‘Alert Party
MITIGATION MEASURE Indicator :
Verification | Threshold
‘Portable toilets will be installed at working areas for Work
orks
exclusive use by workers. The same supplier of the service
Supervision | Disposal of
will be in charge of cleaning said toilets.
Program for Log waste at
+ Waste generated during the different stages of site
Comprehensive unauthorized
preparation will be managed according to their
Management Waste sites
characteristics, differentiating hazardous and non-
of Waste Management
hazardous waste and taking into consideration the Complies / Contractor
12 | 1c 15. Waste management Log
g corresponding environmental legislation. Said waste will be Does not
S| services demand 2 Temporary
z disposed of at duly authorized sites with enough capacity. comply Manager
Fy Agreements Excess of
The corresponding permits, agreements and/or contracts
Environmental with waste
will be processed. All this will be contemplated in the
Supervision companies | accumulated
Program for Comprehensive Management of Waste.
Program for recycling in
+ Companies for recycling and/or reuse of solid waste will be
and/or reuse | warehouses
contracted as part of the Program for Comprehensive
of waste
Management of Waste.

Qn
ENVIRONMENTAL IMPACT STATEMENT VII-30

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

Table VII.3. Operation Stage

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible

PROGRAM Stage | Duration Means of ‘Alert Party
MITIGATION MEASURE Indicator | ication | Threshold

IDENTIFIED IMPACT

‘* Petitioner will make sure that machinery and vehicles used Lack of
ack of
during maintenance activities do not generate smoke or Machinery
Maintenance
relevant atmospheric emission. and
Program by
‘+ Circulation of vehicles in specific working areas will be Equipment
10 2: Emissions of Environmental Complies / Contractor Contractor
restricted and trucks transporting dirt or material which Maintenance
| combustion gas and dust Supervision Does not
EA may be spread will be demanded, to the extent possible, to ‘emporary rogram
b 1d will be demanded, to th bl 3 Te P
<__| andor particles Program comply Visible Manager
circulate with canvas or else transport the material moisten .
emissions of
50 as to avoid spreading dust. Photographic
machinery
* Dirt roads will be periodically irrigated (when necessary) Record
and vehicles

Qn
ENVIRONMENTAL IMPACT STATEMENT VII-31

SPECIAL MODALITY
TRES MESAS WIND FARM

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
PROGRAM Stage Means of ‘Alert Party

Verification | Threshold

IDENTIFIED IMPACT

MITIGATION MEASURE Indicator

+ Currently, noise generation due to operation of wind
turbines has been reduced with the design of modern
turbines; besides, nacelles have sound isolation devices.

‘+The wind farm is located at a considerable distance from
the closest population, which is a small town called San
Francisco, at the east border of the project's polygon of
impact, but at a distance of approximately 3 km from the
closest wind turbine; therefore, it is estimated that the
population will not be affected

‘+ [tis worth mentioning that the accurate measurement of “I

sound from wind turbines is very difficult, since at wind Environmental Complies / n/a Contractor
Supervision

Environment

10 3: Noise emissions speeds of 8 m/s and above, background noise fully masks | Supervision Does not

3 Temporary Program

any noise from the turbine, so we are not considering Program comply Manager
carrying out measurements of background noise.

‘+ Petitioner will make sure, through agreements with
contractors and periodical inspections, that machinery and
vehicles used during maintenance activities do not
generate noise levels which may affect workers, and
workers will be required to use earplugs.

AIR

QS
ENVIRONMENTAL IMPACT STATEMENT VII-32
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT prog st 1 aa pe
RAM, age jeans o a a
MITIGATION MEASURE ss Indicator
Verification | Threshold
> Contractors will be requested to carry inspections and Environmental
Presence of
maintenance activities, a program for maintenance of Supervision Waste Meat
spills o
machinery and equipment to ensure their good conditions. | Program Management | <P!
hydrocarbon
+ Contractors will be obliged to implement Procedures for Log .
sor other
Spill Control, as well as the Environmental Training and Environmental ‘
waste on
Awareness Program to ensure that the staffis aware of the | Training and Invotce from | nee
natural lan
procedures to avoid and solve spillage. Awareness company in
or
* Management of waste generated mainly during preventive | Program charge of tended
unattende
and corrective maintenance activities for installations will collecting spi
fulfill the requirements of the Program for Comprehensive | Program for Complies / | and Contractor
| 104:Land pollution Management of Waste and be supervised through the Comprehensive Does not | disposing of
2 3 Permanent storage of
Es Environmental Supervision Program. Management comply | hazardous i Manager
waste in
+ Petitioner will make sure, through agreements and of Waste waste ae nat
periodical inspections, that authorized vehicles of
destined for
contractors doing the maintenance do not show fuel land Photographic | ot
at purpose
and/or oil leak, as well as the prohibition of carrying out Restoration and Report Purp
maintenance to vehicles or machinery within the work area | Conservation Leck of
ack of
of the Project. Program
procedures
+ Should there be any spill of hydrocarbons (oil, grease and for spl
fuels), polluted soil will be removed and managed as | Procedure for el
hazardous waste. Spill Control

QS
ENVIRONMENTAL IMPACT STATEMENT VII-33

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT PROGRAM | Stage ‘Means of Alert Party
jeans o a
MITIGATION MEASURE & Indicator a
Verification | Threshold
= We will continue with the birds and bats monitoring plan to
Flora and Fauna Records of
measure the intensity of the migratory phenomenon at the
Comprehensive Number of birds and
area affected by the project and analyze its possible
Management anticperching | bats collision
interaction with wind turbines installed. This program will
Program devices higher than
accurately determine nesting zones, trajectories, altitudes, “
e
seasons and flight peak hours.
Fauna Inspection expected. | Contractor
+ Anti-perching and flight diverter devices will be installed in
10.6: Risk of mortality of Management Logs
the wind farm.
birds and bats due to and Rescue Complies / Note: These | Manager
< + Toprevent the presence of carrion near wind turbines
$ | colision with turbines Subprogram Does not | Logs for data will be
Es which may attract predatory birds and maintain the 3 Temporary
2 comply | technical considered | Support from
= surrounding of wind turbines bases clean (with no high
10 7: Species displacement Birds and Bats stops in high- | once the Academic
vegetation) so as to prevent it from becoming shelter for
Monitoring riskcollison | monitoring | Institution
preys of predatory birds.
To foresee the possibility of hs Plan periods program
+ Toferese the posbity of momentary toppage, when coed cutis
rds migration is massive.
8 Environmental Records of finished,
+ Thesupervsion by the environmental responsible person | i icon bide and
of the work will ental a log of dead individuals and species
Program bats collision
resulting from collision with blades of wind turbines.
108: Modification of = Wind turbines will be located at the highest areas of the
original landscape plateaus, and will be visible from considerable distances.
s There is no mitigation measure for this purpose complete
3s N/A NYA N/A N/A
3 N/A N/A N/A
2
3s

QS
ENVIRONMENTAL IMPACT STATEMENT VII-34

SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

ENVIRONMENTAL INDICATOR
FOLLOW-UP Responsible
IDENTIFIED IMPACT prog st acest aan i
RAM age jeans 0 rE a
MITIGATION MEASURE & Indicator a
Verification | Threshold
* Waste generated during the operation of the project and
mainly during maintenance activities will be managed
according to their characteristics, differentiating hazardous
10.11: Demand of and non-hazardous waste and taking into consideration the | Program for
cleaning services and corresponding environmental legislation. Said waste will be | Comprehensive
Management of Complie Disposal of
| waste disposal sites disposed of at duly authorized sites with enough capacity. 10 Waste teat Contractor
s/Does waste a
3s The corresponding permits, agreements and/or contracts will | Waste Management
g 2 Temporary | not unauthorized
3 be processed. All this will be contemplated in the Program for ah Log ites Manager
s Comprehensive Management of Waste. Environmental ply
+ Companies for recycling of solid waste which may be recycled | Supervision
and/or reused will be contracted, to the extent possible, Program
considering the volume generated through the Program for
Comprehensive Management of Waste.

QRS
ENVIRONMENTAL IMPACT STATEMENT VII-35

SPECIAL MODALITY
TRES MESAS WIND FARM

Vil.3. Conclusions

This project consists in the construction and operation of a wind farm in the State of Tamaulipas,
with which it intended to generate between 500 and 700 MW total of electric energy. In all, it is
foreseen that from 152 to 436 wind turbines of 1.3 to 3.3 MW of capacity could be installed,
distributed in Mesas de La Paz and La Sandia. For that purpose, activities involving permanent
removal of vegetation will be carried out in 508.51 hectares and temporary removal in 398.72
hectares, if considering the scenario of maximum occupation (433 wind turbines maximum).
Approximately 68.93% of the polygon where the project will be located is covered by submontane
scrub, 7.81% by deciduous lowland forest, 4.51% by tropical mezquital and 3.35% by low thorny
deciduous forest.

With the development of this project, we intend to generate clean and renewable energy for the
internal market of the region in order to meet the needs of individuals and corporations. In
addition to this benefit for different sectors, having this type of projects in Mexico means an
incentive for investors interested in implementing projects for the use of non-polluting alternative
energy. Likewise, with the development of this type of projects we aim to avoid generating
emissions equivalent to the fuel needed to generate the same amount of electricity through
conventional power stations. We believe that with this project we boost the Guidelines of the
Kyoto Protocol, decreasing the contribution of greenhouse gas and support the Agreement for
Cooperation on Research and Development of Wind Energy Generation Systems.

It is noteworthy that for the assessment of impacts of this statement, the surfaces of maximum
involvement were considered, considering the maximum number of wind turbines in each of the
stages, the widths of maximum rights of routes and options of longer transmission line routes.

Based on the environmental studies to integrate this Environmental Impact Statement, we believe
that the project development will not put the structure and features of ecosystems described in
the environmental system at risk.

This conclusion arises from demonstrating that we took into account several elements composing
the ecosystems and that within the context of relevant impact established in the Regulations in
this matter, we prove that although the Project development may generate impacts, the
application of preventive and corrective measures will enable not to cause any impact which due
to its attributes and nature may cause alterations in ecosystems thus disturbing the continuity of
natural processes currently happening in the project area.

ENVIRONMENTAL IMPACT VII. 36
SPECIAL MODALITY

TRES MESAS WIND FARM
EE

Likewise, considering that most adverse impacts identified, in addition to having been classified as
low impacts, occur mainly during site preparation and construction stages. Once said stages are
concluded, impacts may be naturally assimilated by the environment or through activities focused
on restoration, recovery and/or rehabilitation of main environmental factors such as land, flora,
fauna and landscape.

In conclusion, it is estimated that the installation of the wind farm will not cause relevant negative
environmental impacts on the SA. Besides, an Environmental Quality Follow-up Plan will be
developed and implemented with the main objective of applying mitigation and compensation
measures necessary, as well as complying with the terms and conditions set forth by the Authority
in environmental impact matters.

ENVIRONMENTAL IMPACT STATEMENT VII. 37
SPECIAL MODALITY

